Title: To George Washington from Harriot Washington, 28 November 1791
From: Washington, Harriot
To: Washington, George

 

Mt Vernon November 28 91

I with pleasure sit down, to inform my dear Uncle, that I recieved his kind, an[d] affectionate letter this day fortnight; I was very sensible, of your kindness in giving me such good advice, and shall try to profit, by it as much as I can, I know very well, the obligations I am under, to you and I am very thankful for your care and attention to me. Cousin and the Major are a going down the country in two or three weeks, and to stay untill the spring, I am going to stay at Cousin Lee’s, and when Cousin returns, I intend to assist her in keeping house, Mrs Stuart is still here, Cousin and all the rest of the family are well at present.
If you please to give my love, to Aunt Washington Nelly and Washington. I am My dear Uncle Your affectate Neice

Harriot Washington

